 ARTHUR DERSE AND WILDER MFG COArthur F.Derse, Sr., President,andWilderMfg.Co., Inc.andTextileWorkers Union of America,AFL-CIO. Case 2-CA-10823August 27, 1970SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING,MCCULLOCH,AND BROWNOn October 21, 1968, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding, finding that Respondent had notengaged in and was not engaging in unfair laborpractices in violation of Section 8(a)(1) and (5) oftheNational Labor Relations Act, as amended, andordered that the complaint be dismissed.'On November 14, 1969, the Court of Appealsfor the District of Columbia Circuit remanded thecase to the Board for further consideration "in thef i r s t instance in the light ofG i s s e l ,but without limita-tions. . . ."ZThereafter, on February 27, 1969, counsel for theUnion requested leave to file a supplemental brief,and the Board granted all parties leave to file supple-mental briefs. The Union timely filed its brief onApril 10, 1970.Pursuant to the remand, the Board has againreviewed the entire record in this case and, havingduly reconsidered the matter, has concluded for thereasons set forth below that Respondent's course ofconduct herein constituted a violation of Section8(a)(5) and (1) of the Act. Accordingly, we herebyreinstate the complaint in this proceeding, and affirmour previous decision and Order only to the extentconsistent herewith.As found by the Board in its previous Decision,on the morning of October 12, 1965, representativesof the Union presented Walter Derse, secretary andgeneralmanager of Respondent Company, with 11signed and 2 unsigned union membership cards, andrequested recognition as bargaining agent of the Com-pany's production and maintenance employees. Therewere then 30 employees on the Company's payroll,18 of whom were found to be in the productionand maintenance unit for which the Union claimedrepresentation rights, and which the Board foundto be appropriate for purposes of collective bargaining.Derse, after examining the cards, disclaimed authority' 173 NLRB 30'Sub nomTextileWorkers Union of America v N.L.R B,420 F 2d635 The court's reference toGisselis to the Supreme Court's opinioninNL.R B v GisselPacking Co,395 U S 575 1969175to grant the request, but promised to give the Unionan answer the following day. The union representativesinsisted, however, on an immediate answer. Failingto receive it, the employees who had signed the author-ization cards left the plant and established a picketline.They were joined the next day by two otheremployees who had signed the 2 blank cards whichwere among the 13 presented to Derse.During the evening of the next day, October 13,theCompany's officers met. Upon Walter Derse'sreport that there were 10 or 11 employees on thepicket line and as "we are about 30 (not includingthe officers of the Company) it appears that theydo not represent a majority," the officers decidednot to recognize the Union. They then decided toretain labor counsel. On October 25, a union represent-ative encountered Derse in the parking lot, and askedhim if he had made a decision. (Derse had notinformed the Union of the decision reached at theOctober 13 meeting.) Derse replied that he had nocomment to make and handed him a slip with thename of a law firm on it. The union representativecontacted the named law firm and was told thatthe firm had received no instructions from its client.The Union subsequently renewed its bargainingrequests but at no time was it ever informed ofRespondent Company's decision not to recognize orbargain with it or the reasons therefor.The Board, reversing its Trial Examiner in itsoriginal Decision, ruled that Respondent did not vio-late Section 8(a)(5) by its refusal to recognize theUnion.The court of appeals, noting that the opposingarguments of both Board and union counsel, thoughbased on language from theGisseldecision, raisedissues not definitively dealt with by the SupremeCourt,' remanded the case for reconsideration. Thepurposes of the remand are succinctly summarizedin the following sentence appearing at the conclusionof the court's opinion:Thus is would appear useful for the Board tolook at this case again not only in the lightof what the Court decided inGisselbut alsoby reference to what the Court said it understoodthe Board's practice to be in situations not involv-ing independent unfair labor practices but wherethe employer stands upon a doubt as to theappropriateness of the unit.'InGissel,the Supreme Court noted that because the cases beforeiteach involved independent unfair labor practices, it did not needto decide whether a bargaining order is ever appropriate in cases wherethere is no interference with the election processesSupra,595, seealso p 601, fn 18185 NLRB No. 76 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe reference to the Supreme Court's opinion inGissel isto that portion of the Supreme Court opinionin which it was said:The Board pointed out, however, (1) that anemployer could not refuse to bargain if heknew,through a personal poll for instance, that a majori-ty of his employees supported the union, and(2) that an employer could not refuse recognitioninitiallybecauseofquestionsastotheappropriateness of the unit and then later claim,as an afterthought, that he doubted the union'sstrength.As to the narrow question of a possible violationof Section 8(a)(5) when an employer refuses to bargainand "stands upon his doubt as to the appropriatenessof the unit," we do not believe the facts of thiscase put this question squarely in issue. The Respond-ents'response-or lack of response-to the Uniondemand did not assert this as the ground of therefusal, so that the record here does not, we haveconcluded upon review, pose this question.'We are left, however, with another issue suggestedby the court's reference to theGisselopinion, andhave found it necessary to pursue upon this remandthe further question of whether, recognizing that thereare no independent unfair labor practices involved,the facts here require a conclusion that the Employerknewthat a majority of his employees supportedtheUnion and nevertheless refused to bargain. Afinding of such knowledge would, of course, have tobe predicated upon more than the mere presentationof authorization cards in a number sufficient to indi-cate a majority inasmuch as the Supreme Court hasgiven tacit approval to the principle that an employermay reject a card showing and insist upon an election.We do not believe, however, that it has yet beenmade clear whether a 8(a)(5) violation will be foundif the record contains (1) evidence in addition tomere cards sufficient to communicate to the employerconvincing knowledge of majority status, and (2) insuf-ficient evidence that the employer's refusal to grantrecognitionwas based on a genuine willingness toresolve any doubts concerning majority status throughthe Board's election processes.In the instant case, the record demonstrates notonly that 11 out of the 18 production and maintenance'The Respondents did later contend before this Board that certainadditional employees should be added to the Union's proposed unitWe have, however, in other cases been required to resolve such unitquestions in 8(a)(5)cases and,upon making a finding of appropriateunit,then proceeded to direct the respondent to bargain in the unitultimately found appropriateUnitedAircraft Corp,144 NLRB 492, enfd333 F 2d 819 (C A 2) Generally, of course, any such doubts arebest resolved in the course of representation case procedures whichany party is free to invoke As we noteinfra,theRespondents heremade no attempt to resolve any doubts as to appropriateness of unitby this methodemployees had signed authorization cards, but alsothat all of the card signers dramatically evidencedtheir support for the Union by actively participatingin a picket line and in a strike, and, furthermore,that an officer of the Respondent conceded in histestimony that he told his fellow officers that theUnion "had 10 or 11" of the employees.Upon this record we are compelled to find thatthe Employer did have knowledge that a majorityof his employees supported the Union. We also donot find any facts in the record which evidence agenuine willingness,on the part of the Respondent,to resolve any lingering doubts which might haveremained as to majority status by resort to the Board'selection procedures. The Employer 'did not itself filean election petiton or urge or even suggest to theemployees or the Union the use of such procedures,nor did it at any time indicate awillingnessto partici-pate in a representation proceeding, wherein any unitquestion,as well asany issue of majority status couldhave been resolved in an orderly manner. In theinterest of encouraging all parties to avail themselvesof our election procedures, we would not be inclinedto enter a bargaining order if, absent independentunfair labor practices, the record supported a findingthat the Respondent had in good faith indicated awillingness to utilize those procedures, since, as theSupreme Court has said, a Board-conducted electionisindeed the "preferred route" for determiningemployee desires.On this record, however, where there is substantialevidence to demonstrate employer's knowledge ofmajority status and no evidence demonstrating a will-ingness or desire on the part of the Employer toresolve any doubt which it may have entertainedthrough the election process, we must conclude thatthe refusal to bargain constituted a violation of Section8(a)(5) of the Act and that a bargaining order is,here, an appropriate remedy.Finally, we reject Respondent's contention that ourfinding that it violated Section 8(a)(5) by refusingto recognize and bargain with the Union in the circum-stances of this case "will completely abrogate theprovisions of Section 8(b)(7)(C) of the Act," andthat those provisions support its position that is hasan absolute right to an election before being compelledto bargain with the Union.Section 8(b)(7) places restrictions on recognitionaland organizational picketing by noncertifiedunions.Under Section 8(b)(7)(C), picketing for recognitionisunlawful if "conducted without a petition underSection 9(c) being filed within a reasonable periodof time not to exceed thirty days from the commence-mentof such picketing." Thus, a timely filed petitionoperates as a defense to a charge and complaint ARTHUR DERSE AND WILDER MFG COthataunion'srecognitionalpicketingviolates8(b)(7)(C). A proviso to the section directs the Boardto conduct an expedited election whenever a timelypetition is filed by the employer or the union.'InBlinne Construction Company,'the Board heldthat the restrictions placed on recognitional picketingby 8(b)(7)(C) were applicable to majority unions;i.e., that the fact of majority status does not excusea union from the necessity of timely filing a petition-pursuant to which the underlying question concerningrepresentation could be resolved-as a defense toa charge that its recognitional picketing violated Sec-tion 8(b)(7)(C). It is this holding that Respondentcontends precludes a finding that its refusal to recog-nizetheUnion violates Section 8(a)(5) where anelection has not been held.We reject the contention for the following reasons.Our decision inBlinneexpressly rejects such a con-struction of the statute wherea unionstrikes andpicketsagainst anemployer's unlawful refusal to rec-ognize itandmeritorious8(a)(5) charges have beenfiled.'The provisions of Section 8(a)(5) have sincebeen applied by the Board in a manner consistentwith such construction of 8(b)(7).5 At the timeRespondent made its decision to refuse to recognizethe Union, it was confronted by convincing evidenceof the Union's majority status,' and as we have shownbefore, it never demonstrated a willingness to invokethe election processes; nor did it file a charge thatthe Union's strike and accompanying picketing consti-tuted violations of Section 8(b)(7)(C).We find, accordingly, that, by refusing on andafterOctober 12, 1965, to recognize and bargaincollectively with the Union Respondent violated Sec-tion 8(a)(5) and (1) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, we shall order that it ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.In this latter respect, we shall order Respondent,upon request of the Union, to recognize and bargaincollectivelywith the Union as the representative of'To invokethisprocedure,an8(b)(7)(C) chargemust be filedBoard's Rules and Regulations,Sec 102 76InternationalHod Carriers'Building and Common Laborers' Unionof America,Local 840,AFL-CIO (Charles A8lme d/b/a BlumeConstruction Cumpanl ).135.RB 1153Id at p 1166, in 24See, e g,Comfort, Inc,152NLRB 1074, enfd inpertinent part365 F 2d 867 (CA8),World Carpets of New York, Inc,163NLRBNo 74'SeeGissel, supra,597-598177employees in the bargaining unit found appropriateherein.We shall also order Respondent to offer rein-statement to each striker upon his application andreimburse these employees for any loss of earningssuffered by Respondent's refusal, if any, to so reinstatethem. In this connection, we reject the Trial Examin-er's recommendation that Respondent be ordered tomake whole each unfair labor practice striker forloss of earnings he has suffered during the periodfrom the commencement of the strike until suchdate as he applies for reinstatement. In our judgment,there are no unusual circumstances present justifyinga departure from the existing Board precedent thatemployees are not entitled to backpay while on strike. 10CONCLUSIONS OF LAW1.The Textile Workers Union of America, AFL-CIO, is a labor organization within the meaningof the Act.2.The Respondent,WilderMfg.Co., Inc., isengaged in commerce within the meaning of Section2(6) and (7) of the Act and it will effectuate thepurposes of the Act for jurisdiction to be exercisedherein.3.All production and maintenance employees oftheWilderMfg. Co., Inc., employed at its PortJervis,New York, plant, excluding all other employ-ees,guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act, as amended.4.At all times since October 12, 1965, the abovelabor organization has been, and now is, the exclusiverepresentative of all the employees in the aboveappropriate unit, for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act.5.By refusing to recognize and bargain with theUnion on and after October 12, 1965, said Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) ofthe Act.6.The strike which commenced on October 12,1965,was prolonged by said Respondent's unfairlabor practices and hence was an unfair labor practicestrike.7.The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.10BaldwinCounty Electric Membership Corporation,145 NLRB 1316,Sea-Way Distributing,Inc,143 NLRB 460 178DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that Respondent WilderMfg. Co.,Inc., itsofficers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectivelywith the Textile Workers Union of America, AFL-CIO, in thefollowing appropriate unit:All production and maintenance employees oftheWilder Mfg. Co., Inc., employed at its PortJervis,New York, plant,excluding all otheremployees,guards and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rights guaran-teed to them by Section 7 of the Act.2.Take the following affirmative action which itis found will effectuate the policiesof the Act:(a)Upon request, bargain with the Union as theexclusive representative of the employees in theappropriate unit and,if an understanding is reached,reduce it to writing and sign it.(b) Upon application,offer immediate and full rein-statement to their former jobs, or if those jobs nolonger exist,to substantially equivalent positions toall its employees who went on strike on October12, 1965, or thereafter, without prejudice to theirseniority or other rights and privileges,dismissing,if necessary,allpersons hired on or after that day,andmake such applicants whole for any loss ofpay suffered by reason of the Respondent's refusal,ifany, to reinstate them by payment to each ofthem of a sum of money equal to that which henormally would have earned,less the net earnings,during the period from 5 days after the date onwhich he applied or has applied for reinstatementto the date of the Respondent's offer of reinstatement,with backpay to be computed as set forth inF W.Woolworth Company,90 NLRB 289, and with interestat the rate of 6 percent per annum to be addedto the backpay due, as set forth inIsisPlumbing& Heating Co.,138 NLRB 716.(c)Notify any employees if presentlyserving inthe Armed Forces of the United States of their rightto full reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitary Training Act, as amended, after dischargefrom the Armed Forces.(d)Preserve and, upon request, make availableto the Board and its agents,for examination andcopying, all payroll records,social security paymentrecords,timecards,personnel records and reports,and all other records relevant or necessary to thedetermination of backpay due and related rights pro-vided under the terms of this Recommended Order.(e) Post at its Port Jervis,New York,establishment,copies of the attached notice marked"Appendix.""Copies of said notice,to be furnished by the RegionalDirector for Region 2, shall, after being duly signedby Respondent's representative, be posted by it imme-diately upon receipt thereof and maintained by itfor 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employeesare customarily posted.Reasonable steps shall betaken by said Respondent to insure that said noticesare not altered,defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 2,inwriting,within 10 days from the date of thisOrder,what steps said Respondent has taken to com-ply herewith." In the event that the Board's Order is enforced by a Judgmentof a United States Court of Appeals,the words in the notice reading"Posted by Order of the National Labor Relations Board"shallbechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWe hereby notify our employees that:WE WILL NOT refuse to bargain collectivelywith the TextileWorkers Union of America,AFL-CIO,as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed themby Section 7 of the Act.WE WILL,upon request,bargainwith theabove-named Union as the exclusive representa-tiveof all employees in the bargaining unitdescribed below with respect to wages,hours,and other terms and conditons of employmentand, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employeesof the Wilder Mfg. Co.,Inc., employed atitsPort Jervis, New York, plant, excludingall other employees,guards and supervisorsas defined in the Act. ARTHUR DERSE AND WILDER MFG COWE WILL,upon application,offer immediateand full reinstatement to their former jobs, orif those jobs no longer exist,to substantiallyequivalent positions to all our employees whowent on strike on October 12, 1965,or thereafter,without prejudice to their seniority or other rightsand privileges,dismissing,if necessary,all personshired on or after that day, and make such appli-cantswhole for any loss of pay suffered byreason of our refusal,if any, to reinstate themby payment to each of them of a sum of moneyequal to that which he normally would haveearned,less the net earnings,during the periodfrom 5 days after the date on which he appliedor has applied for reinstatement.WE WILL notify any employees if presentlyserving in the Armed Forces of the United Statesof their right to full reinstatment upon applicationinaccordance with the Selective Service Actand the Universal Military Training and Service179Act, as amended,after discharge from the ArmedForces.DatedByWILDER MFG. CO., INC.(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,36th Floor,Federal Building,26 Federal Plaza,New York, New York 10007,Telephone212-264-0300.